DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "attached to either side of an attachment bracket" in lines 4-5 and it renders the claim indefinite because it is unclear whether or not the applicant is referring to another attachment bracket. Applicant has already introduced “an attachment bracket” in line 4. 
Claim 5 recites the limitation "a main case comprises" in line 1 and it renders the claim indefinite because it is unclear whether or not the applicant is referring to another main case. Applicant has already introduced “a main case” in line 2 of claim 1. 
Claim 10 recites the limitation "removably attached to an attachment bracket" in lines 6-7 and it renders the claim indefinite because it is unclear whether or not the applicant is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder (US 8087443 B2).
Regarding claim 1, Snyder teaches a retractable gate 10 comprising: a main case 42 housing a retractable fabric panel 24, the fabric panel 24 including a carrier bar 74 positioned along an edge (best shown in figure 2) opposing the main case 42; an attachment bracket 64, the carrier bar 74 on the fabric panel 24 removably attached to either side (one side is hook 66 and another side is 70, best shown in figure 2) of an attachment bracket 64; and a portion of the fabric panel 24 including a section of grip material (84, 86).

Regarding claim 5, Snyder teaches a main case 42 comprises: a spool 30 for storing (see figure 4-6) the fabric panel 24; and a lengthwise slot 56 to provide an opening (see figures 5-6) for the fabric panel 24.
Regarding claim 6, Snyder teaches the lengthwise slot 56 is aligned with (best shown in figure 4) a mean diameter of the spool 30.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder as applied to claims 1-2 and 5-6 above, and further in view of Thumann (US 5505244 A).
Regarding claim 3, Snyder teaches all of the elements of the current invention as stated above except the housing includes external studs.
Thumann teaches the housing 24 includes a two or more external studs 70 for attachment to one side of an external frame (see figures 3-5).

Regarding claim 4, Snyder teaches all of the elements of the current invention as stated above except the attachment bracket includes external studs.
Thumann teaches the attachment bracket 26 includes a two or more external studs 116 for attachment to an opposite side of the external frame (see figure 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Snyder with sternal studs, as taught by Thumann, to allow users to securely fasten attachment that is easily removable.
Regarding claim 7, Snyder teaches all of the elements of the current invention as stated above except the lengthwise slot has a dog bone.
Thumann teaches the lengthwise slot 39 has a dog bone shape (best shown in figure 5 near the slot 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Snyder with a dog bone, as taught by Thumann, to enable smooth contact of the fabric panel and the series of grip materials.
Regarding claim 8, Snyder teaches all of the elements of the current invention as stated above except the main case is constructed of aluminum.
Thumann teaches the main case 24 is constructed of aluminum (Col. 5, lines 37-41).

Regarding claim 9, Snyder teaches all of the elements of the current invention as stated above except the main case is constructed of aluminum and the attachment bracket is constructed of nylon.
Thumann teaches the main case 24 is constructed of aluminum and the attachment bracket 26 is constructed of nylon (Col. 5, lines 37-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Snyder to incorporate the teachings of Thumann to have a main case made of aluminum and an attachment bracket made of nylon. Doing so would make the parts sturdy and cost effective. It should be noted that nylon is a type of engineering plastic and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute with similar plastic material to achieve same results. See MPEP § 2144.07.
Regarding claim 10, Snyder teaches a retractable gate 10 for removably attaching to doorways comprising: a main case 42 housing a retractable fabric panel 24, the fabric panel 24 including a carrier bar 74 positioned along an edge (best shown in figure 2) opposing the main case 42, a portion of a first (top) and second (bottom) side of the fabric panel 24 including a section of grip material (84, 86); an attachment bracket 64, the carrier bar 74 on the fabric panel 24 removably attached (Col. 6, lines 2-5) to an attachment bracket 64; and the main case 42 comprising: a spool 30 for storing the fabric panel 24; and a lengthwise slot 56 to provide an 
Thumann teaches the housing 24 includes a two or more external studs 70 for attachment to one side of an external frame (see figures 3-5) and the attachment bracket 26 includes a two or more external studs 116 for attachment to an opposite side of the external frame (see figure 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Snyder with sternal external studs, as taught by Thumann, to provide securely fasten attachment that is easily removable.
Regarding claim 11, Snyder teaches the lengthwise slot 56 is aligned with a mean diameter (best shown in figure 4) of the spool 30.
Regarding claim 12, Snyder teaches all of the elements of the current invention as stated above except the lengthwise slot has a dog bone.
Thumann teaches the lengthwise slot 39 has a dog bone shape (best shown in figure 5 near the slot 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Snyder with a dog bone, as taught by Thumann, to enable smooth contact of the fabric panel and the series of grip materials.
Regarding claim 13, Snyder teaches all of the elements of the current invention as stated above except the main case is constructed of aluminum.
Thumann teaches the main case 24 is constructed of aluminum (Col. 5, lines 37-41).

Regarding claim 14, Snyder teaches all of the elements of the current invention as stated above except the main case is constructed of aluminum and the attachment bracket is constructed of nylon.
Thumann teaches the main case 24 is constructed of aluminum and the attachment bracket 26 is constructed of nylon (Col. 5, lines 37-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Snyder to incorporate the teachings of Thumann to have a main case made of aluminum and an attachment bracket made of nylon. Doing so would make the parts sturdy and cost effective. It should be noted that nylon is a type of engineering plastic and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute with similar plastic material to achieve same results. See MPEP § 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        




/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637